t c summary opinion united_states tax_court harold lee and melissa diane thomas petitioners v commissioner of internal revenue respondent docket no 7007-02s filed date harold lee thomas pro_se james a kutten for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to a dependency_exemption deduction and a child_tax_credit for a son of petitioner husband petitioner jonathan lee thomas jonathan petitioners resided in illinois on the date the petition was filed in this case petitioner and his former wife jonnie linda thomas ms thomas were divorced pursuant to a judgment of dissolution of marriage of the circuit_court twentieth judicial circuit st clair county illinois dated date this judgment provided in relevant part that the husband shall have the income_tax deduction or exemption for the minor child jonathon sic thomas and the wife shall not claim said child on her tax returns so long as the husband pays child_support and is current thereon during the entire year in issue jonathan resided with ms thomas in rome new york and did not reside with petitioners 1petitioners argue in the petition that the irs has exceeded its 3-year statutory period to process any claims petitioners did not address this issue at trial and we therefore consider it to have been abandoned however we note that petitioners’ return for taxable_year was filed on or about date the statutory_notice_of_deficiency with respect thereto was timely issued on date and the petition in this case was timely filed thus the 3-year period of limitations on assessment and collection has not expired sec_6213 sec_6501 and b a petitioners filed a joint federal_income_tax return for taxable_year on this return they claimed a dependency_exemption deduction and child_tax_credit for jonathan petitioners did not attach to the return a written declaration entitling them to the dependency_exemption deduction in the statutory_notice_of_deficiency respondent disallowed the deduction and credit claimed for jonathan a deduction generally is allowed for each dependent of a taxpayer under sec_151 sec_151 c as a general_rule a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer- parents who are divorced who are separated or who live separately for at least the last months of the calendar_year but who have custody of the child for more than half of the year and who together provide over half of the child’s support sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id sec_1_152-4 income_tax regs an exception to this special rule exists which entitles the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id language in a divorce decree purportedly giving a taxpayer the right to an exemption deduction does not entitle the taxpayer to the deduction in the absence of the signed written declaration required by the statute 114_tc_184 affd sub nom 293_f3d_1208 10th cir a credit generally is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a qualifying_child is one for whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 sec_24 petitioner admits that he is the noncustodial_parent in this case because petitioners did not attach to their return a written declaration signed by ms thomas they are not entitled to the dependency_exemption deduction sec_151 and sec_152 because they are not entitled to the deduction they also are not entitled to the child_tax_credit sec_24 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
